Title: To Benjamin Franklin from David Hartley, 5 June 1778
From: Hartley, David
To: Franklin, Benjamin


Dear Sir
Golden Square June 5 1778
I hope we shall at length get forward with the Exchange of the poor prisoners which has been for so many months in negotiation. I am authorized by the administration and the board of admiralty to make the following proposition, That you should send to me the number and rank of the prisoners which you have on your side to deliver, upon the receipt of which an equal number shall be prepared on this side for the Exchange. It is proposed that each party shall send their prisoners to Calais and that the Exchange be made there. The port of Calais is chosen as the most unexceptionable for the admission of an English Ship upon such an occasion. Be so good as to send me your answer upon this proposition, which I will lay before the Board of Admiralty and will contribute all that is in my power to facilitate the Exchange. I am Dear Sir Your most affectionate friend
D Hartley
To Dr Franklin.
 
Endorsed: Mr. Hartley June 5. 78 answer’d
Notation: Hartley June 5. 1778.
